          Case 1:19-cv-00575-LG-RHW Document 1 Filed 09/13/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                 )
                                          ) CIVIL ACTION NO. 1:19-cv-575-LG-RHW
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )
1.54 ACRES, MORE OR LESS,                 )
LOCATED IN HANCOCK COUNTY,                )
STATE OF MISSISSIPPI; ATLANTIC            )
COAST CONSERVANCY, INC., A GEORGIA )
NON-PROFIT CORPORATION; AND               )
HANCOCK COUNTY, MISSISSIPPI; ET AL. )
                                          )
                        Defendants.       )
______________________________________________________________________________

        COMPLAINT IN CONDEMNATION WITH DECLARATION OF TAKING

        1. This is a civil action brought by the United States of America at the request of the

Secretary of the Navy through the Deputy Assistant Secretary of the Navy for Installations and

Facilities, for the taking of property under the power of eminent domain through a Declaration of

Taking and for the determination and award of just compensation to the owners and parties in

interest.

        2. This Court has jurisdiction over all relevant matters in the case as provided by 28 U.S.C.

§ 1358.

        3. The authority for the acquisition of the estate in property taken is set forth in Schedule

“A,” attached hereto and made a part hereof.

        4. The public purpose for which the property is taken is set forth in Schedule “B,” attached

hereto and made a part hereof.
        Case 1:19-cv-00575-LG-RHW Document 1 Filed 09/13/19 Page 2 of 3



       5. A legal description of the land and interests being taken are set forth in Schedule “C,”

attached hereto and made a part hereof.

       6. The plat showing the land taken is set forth in Schedule “D,” attached hereto and made

a part hereof.

       7. The estate taken in the property is set forth in Schedule “E,” attached hereto and made

a part hereof.

       8. The amount estimated to be just compensation for the taking is set forth in Schedule “F,”

attached hereto and made a part hereof.

       9. The persons who may have or claim a purported interest in the property and whose names

are known are listed in Schedule “G,” attached hereto and made a part hereof.

       WHEREFORE, Plaintiff demands judgment that the property and interests be condemned,

and that just compensation for the taking be ascertained, and such other relief as may be lawful

and proper.

       DATED: September 13, 2019
                                             D. Michael Hurst, Jr.
                                             United States Attorney

                                     By:      Emily S. Nobile
                                             Assistant United States Attorney
                                             1575 20th Avenue
                                             Gulfport, Mississippi 39501
                                             emily.nobile@usdoj.gov
                                             (228) 563-1560
                                             Mississippi Bar No. 101475

                                      By:    /s/ Miles H. Plant
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Environment and Natural Resources Division
                                             Land Acquisition Section
                                             P.O. Box 7611, Ben Franklin Station
                                             Washington, DC 20044-7611
                                             (202) 305-0284

                                                2
Case 1:19-cv-00575-LG-RHW Document 1 Filed 09/13/19 Page 3 of 3



                            miles.plant@usdoj.gov

                            Attorneys for Plaintiff United States of America




                               3
                             Case 1:19-cv-00575-LG-RHW Document 1-1 Filed 09/13/19 Page 1 of 1
JS 44 (Rev. 0)                               CIVIL COVER SHEET        1:19-cv-575-LG-RHW
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    1.54 Acres, More or Less, Located in Hancock County, State of
                                                                                                            Mississippi; Atlantic Coast Conservancy; et al.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Hancock
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Miles Plant, U.S. Department of Justice, Environment and Natural
Resources Division, P.O. Box 7611 - Ben Franklin Station,
Washington, D.C. 20044, Telephone: 202-305-0284

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1358
VI. CAUSE OF ACTION Brief description of cause:
                                           Eminent domain
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/13/2019                                                              /s/Miles Plant
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
      Case 1:19-cv-00575-LG-RHW Document 1-3 Filed 09/13/19 Page 1 of 1



                                        SCHEDULE A
                                AUTHORITY FOR TAKING
This taking is filed pursuant to 40 U.S.C. § 3113; 40 U.S.C. § 3114; 10 U.S.C. § 2663(a)(1)(A);

the National Defense Authorization Act for Fiscal Year 2015, P.L. 113-291 §§ 2201 and 4601 at

128 Stat. 3794, which authorized Military Construction Project 240, allowing for the acquisition

of land; the Consolidated and Further Continuing Appropriations Act, 2015 P.L. 113-235, which

appropriated funds.

The authority granted to the Secretary of the Navy in 10 U.S.C. § 2663(a)(1)(A) was delegated to

the Assistant Secretary of the Navy (Energy, Installations, and Environment) (ASN (EI&E)) in

SECNAVINST 5430.7R, dated 3 January 2017. This authority was further delegated from ASN

(EI&E) to the Deputy Assistant Secretary of the Navy (Installations and Facilities) (DASN

(I&F)) in an ASN (EI&E) memo, dated 27 March 2017.
      Case 1:19-cv-00575-LG-RHW Document 1-4 Filed 09/13/19 Page 1 of 1



                                         SCHEDULE B
                                      PUBLIC PURPOSE


The lands described in Schedule C are taken for the public purpose of national defense and

military use by the United States as authorized by law, including, but not limited to,

incorporation into the Western Maneuver Area, which is used for ground combat training by the

Naval Special Warfare Command.
       Case 1:19-cv-00575-LG-RHW Document 1-5 Filed 09/13/19 Page 1 of 1



                                          SCHEDULE C

                           LEGAL DESCRIPTION OF PROPERTY


That portion of Lot 6 of Section 23, lying southeast of the right-of-way of Highway 11,

Township 7 South, Range 17 West, Hancock County, Mississippi, and being more particularly

described as follows:

BEGINNING at a concrete monument found at the southeast corner of said Lot 6 of Section 23,

also being the southeast corner of said Section 23, Township 7 South, Range 17 West, Hancock

County, Mississippi, said monument having the following state plane coordinates (MS EAST

zone, NAD83 in feet): Northing 333783.82, Easting 722299.89; thence along the south line of

said Lot 6 of Section 23, also being the north line of property of Richard D. Burge, Ruth Burge

and Leo R. Burge as per deed book BB152 on page 568, N89°17'19"W 414.12' to a metal t-post

set in standing water on the southeast right-of-way of Highway 11, having a right-of-way width

of 150.00' as per Highway plans for U.S. Route No. 11, dated April 1941, Work Order #1553;

thence along said southeast right-of-way of Highway 11, N52°34'58"E 524.75' to a metal t-post

set in standing water on the east line of said Lot 6 of Section 23, also being the west line of

property of Hutchinson Island Mining Corp. as per deed book 2012 on page 9290; thence along

said east and west lines, S00°28'27"W 324.00' to the POINT OF BEGINNING, containing

67,086.92 square feet or 1.540 acres. Herein described bearings are based on state plane grid

north. Herein described property being a portion of that property as described in deed book 2013

on page 11429 of the land records of Hancock County, Mississippi and being designated as

county parcel number 096-0-23-001.001.

This parcel is depicted as Parcel 5 in Schedule D.
                                                                                                                           n
                                                                                                                           z
                                                                                                                           0
                                                                                                                              r
                                                                                                                 Case 1:19-cv-00575-LG-RHW Document 1-6 Filed 09/13/19 Page 1 of 2




u~„~~m~ ea.i~n3~~a~   V.NM1 CI-A1:nNe36p<-CBC GUMpoM1WR-RNerine RengelPm~ecMP3w 1030ZO1TMXOIMrc{5 OJ01301D.mrE
                                                                                                                                                                          Case 1:19-cv-00575-LG-RHW Document 1-6 Filed 09/13/19 Page 2 of 2




                                                                                                                    MONUMENTS SET BY CLIFFORD A. CROSBY,
                                                                                                                    PLS
                                                                                                                    NAVY MONUMENT SET (TYPICAL) :
                                                                                                                                                                                                                                                                                                                                                            MINING ASSETS
                                                                                                                    30" FLARED END X 2.25" OUTSIDE DIAMETER WITH 3.25"                                                                                                                                                                                      HOLDING, LLC,
                                                                                                                    BRASS DISK STAMPED "DEPT. OF NAVY BOUNDARY,                                                                                                                                                                                             BOOK 2013,




                                                                                                                                                                                                                                                                                                                              (GLO) 160 CHAINS OR 10560'
     MON. #        Northing        Easting                        Description                                       CROSBY PLS 2539, SET IN 2015, NAVFACENGCOM SE"; 5                                                                                                                                                                                       PAGE 11429
                                                                                                                    FEET +/- TALL T-POST SET BESIDE AS GUARD POST, DISK
                                                                                                                    SET AT EXISTING GRADE LEVEL
                                               5" SQUARE CONCRETE MONUMENT FOUND, 21" ABOVE
      213         333783.82      722299.89     GRADE, GOOD CONDITION                                                1/2" REBAR SET(TYPICAL):

                                                                                                                    1/2" X 18" REBAR WITH RED PLASTIC CAP STAMPED                                                           200          0    100      200           400                   800
                                                                                                                    "CROSBY PLS 2539"; TOP SET AT EXISTING GRADE LEVEL
                                               METAL T-POST SET IN STANDING WATER, WATER IS 1'
      4088        333788.96      721885.80     DEEP

                                               METAL T-POST SET IN STANDING WATER, TOP OF POST
      4089        334107.81      722302.58     IS 2' BELOW WATER LEVEL

                                               5" SQUARE CONCRETE MONUMENT FOUND, 8" ABOVE
      6744        332467.18      722264.33     GRADE, GOOD CONDITION

                                                                                                                      RECORDED EASEMENTS PROVIDED WITH
                                                                                                                      ABSTRACTOR'S REPORT:
                                                                                                                      BOOK R-4, PAGE 340-                                                                                                           MINING ASSETS
                                                                                                                      A PERPETUAL AND ASSIGNABLE EASEMENT BY                                ELEANOR R.
                                                                                                                      JUDGMENT ON DECLARATION OF TAKING TO                                                                                          HOLDING, LLC,
                                                                                                                                                                                            BURGE, ETAL,
                                                                                                                      UNITED STATES OF AMERICA DATED JANUARY 28,                                                                                    BOOK 2013,
                                                                                                                      1965. THIS IS A BLANKET EASEMENT, COVERS                              BOOK BB229,
                                                                                                                                                                                                                                                    PAGE 11429
                                                                                                                      ENTIRE PARCEL.                                                        PAGE 698

                                                                                                                      BOOK BB124, PAGE 341-
                                                                                                                      A 25 FOOT NON-EXCLUSIVE RIGHT-OF-WAY
                                                                                                                      EASEMENT ON AND ALONG ABANDONED HIGHWAY
                                                                                                                      11 IN THE SE 1/4 OF THE SE 1/4 OF SECTION 23 AND
                                                                                                                      THE SW 1/4 OF SECTION 24, DATED AUGUST 8, 1995

                                                                                                                      BOOK BB152, PAGE 193-
                                                                                                                      A 25 FOOT NON-EXCLUSIVE RIGHT-OF-WAY
                                                                                                                      EASEMENT ON AND ALONG ABANDONED HIGHWAY
                                                                                                                                                                                                                                                                                 T-POST SET #4089
                                                                                                                      11 IN THE SW 1/4 OF SECTION 24, DATED APRIL 11,
                                                                                                                      1997                                                                                                                             PARCEL 5
                                                                      LEGEND:                                                                                                                                                                          COUNTY ID: 096-0-23-001.000
                                                                                                                                                                                                                                                       OWNER- MINE ASSETS HOLDING, LLC
                                                                      IRON ROD FOUND
                                                                                                                                                                                                                                                       DEED BOOK 2013, PAGE 11429
                                                                      IRON PIPE FOUND
                                                                                                                                                                                                                                                       TITLE NO. 48371
                                                                      1/2" REBAR WITH RED PLASTIC CAP
                                                                                                                                                                                                                                                        67,086.92 SQ.FT.
                                                                      STAMPED "CROSBY PLS 2539", TOP SET
                                                                      TO GROUND LEVEL                                                                                                                                                                     1.540 ACRES                                                                                      PARCEL 33A                      24
                                                                                                                                                                                                                                                                                                                                                                                      ON




                                                                                                                                                                                                                                                                                                     324.00'
       GENERAL NOTES:                                                                                                                                                                                                                                                                                                                                         HUTCHINSON
                                                                                                                                                                                                                                                                                                                                                                                    TI
                                                                      SPIKE OR MAG NAIL FOUND                REFERENCE MATERIAL:                                                                                                                      T-POST SET #4088
                                                                                                                                                                                                                                                                                                                                                              ISLAND MINING
       1.) ALL BEARINGS, COORDINATES AND                              SPIKE OR MAG NAIL SET
                                                                                                                                                                                                                                                                                                                                                              CORP., BOOK        E C
       DISTANCES SHOWN ON THIS PLAT ARE                               CONCRETE MONUMENT FOUND                DEEDS, FROM PUBLIC RECORDS AT HANCOCK COUNTY,
                                                                                                             MISSISSIPPI:                                                                                                                                                                                                                                     2012, PAGE 9290
                                                                                                                                                                                                                                                                                                                                                                                S
       GRID AND ARE BASED ON THE MISSISSIPPI                                                                                                                                                                                                           150.00'
       NAD 83 EAST ZONE STATE PLANE                                   NAVY MONUMENT SET, DISK ON             BB229, PAGE 698; R-2, PAGE 190; BB147, PAGE 48; BB152, PAGE 567;
       COORDINATE SYSTEM AND ARE DERIVED                              1-1/2" X 32" STAINLESS STEEL           2013, PAGE 11429; BB124, PAGE 341; BB152, PAGE 193; R-4, PAGE 340                                                                         R.O.W.
       FROM GLOBAL POSITIONING SYSTEM                                 PIPE AS PER SPECIFICATIONS
       OBSERVATIONS, UTILIZING THE EARL                               LIGHTARD KNOT FOUND                    CHICAGO TITLE INSURANCE COMPANY TITLE NO. 48371 DATED
       DUDLEY RTK NETWORK.                                                                                   OCTOBER 17, 2014, BY TITLE OFFICER- PAGE, MANNINO, PERESICH &
                                                                      ANGLE IRON FOUND
                                                                                                             MCDERMOTT, P.L.L.C.
       2.) ALL DISTANCES SHOWN ON THIS PLAT                                                                                                                                                                                                                                           NO BUILDINGS
       ARE GRID U.S. SURVEY FEET                                      RIGHT OF WAY MARKER FOUND
                                                                  T   T-POST FOUND                           ABSTRACTOR'S REPORT WITH SUPPORTING RECORDED                                                                                                                             OR FIXED
       3.) THIS SURVEY MEETS THE RELATIVE                        (C) CALCULATED                              INSTRUMENTS PROVIDED BY NAVFAC SE                                                                                                                                        IMPROVEMENTS                            MON. FOUND #213
       POSITIONAL ACCURACY OF 95%                                (M) MEASURED                                                                                                                                                                                                         LOCATED ON                              POINT OF BEGINNING,
       CONFIDENCE LEVEL UTILIZING GPS RTK                                                                                                                                                                                                                                             THIS PARCEL                             CONCRETE MONUMENT FOUND
       NETWORKING. THE RELATIVE POSITIONAL                       (R) RECORD                                  SURVEY BY CLIFFORD A. CROSBY, PLS NO. 2539 IN 2004                            RICHARD D.
       ACCURACY FOR EACH POINT WAS FOUND                      (P.O.B.) POINT OF BEGINNING                                                                                                  BURGE, RUTH                                                                                                                        NORTHING: 333783.82
       TO MEET ALTA STANDARDS BY BEING                        (P.O.C.) POINT OF COMMENCEMENT                 HIGHWAY PLANS FOR U.S. ROUTE NO. 11, DATED APRIL 1941, WORK                   BURGE AND LEO                                                                                                                      EASTING: 722299.89
       BETTER THAN 0.07' + 50 PARTS PER                       (R.O.W.) RIGHT-OF-WAY                          ORDER #1553, MAINT. SEC. #643
       MILLION.                                                                                                                                                                            R. BURGE, BOOK
                                                               SQ. - SQUARE                                                                                                                                                                                                                                                                                                          DEPARTMENT
                                                               CMF - CONCRETE MONUMENT FOUND                 GOOGLE EARTH PRO ONLINE MAPPING, DIGITAL QUADRANGLE                           BB152, PAGE 568
       4.) THE 2004 FIELD SURVEY WAS DONE                                                                                                                                                                                                                                                                                                                                            OF THE NAVY,
                                                               DIA. - DIAMETER                               MAPS
       WITH TRIMBLE GPS RECEIVER AND BASED                     MON. - MONUMENT                                                                                                                                                                                                                                                                                                       BOOK 2006,
       ON NOAA MONUMENT M366 WHICH LIES ON                                                                                                                                             RECORD SOURCE:
                                                               1/2" IRS - 1/2" REBAR SET                     HANCOCK COUNTY TAX AND OWNERSHIP MAPS, HANCOCK COUNTY                                                                                                                                                                                                                   PAGE 28847
       THE EAST SIDE OF THE CONCRETE FENCE                                                                                                                                             HIGHWAY PLANS
       ALONG CORINTH CEMETERY. GPS                             GLO-      GOVERNMENT LAND OFFICE              GIS INTERACTIVE MAP, AERIAL PHOTOS,
                                                                         SURVEY TOWNSHIP PLATS                                                                                         FOR U.S. ROUTE NO.
       OBSERVED COORDINATES UTILIZING THE




                                                                                                                                                                                                                                                                                                     GLO- 20 CHAINS (1320')
                                                                                                             RECORD GOVERNMENT LAND OFFICE SURVEY TOWNSHIP PLATS                       11, DATED APRIL
       EARL DUDLEY RTK NETWORK ARE NORTH
       332070.61 AND EAST 731014.33.                                   ASPHALT PAVEMENT                      DATED 1830'S                                                              1941, WORK ORDER
                                                                                                                                                                                       #1553, MAINT. SEC.
       5.) ALL NEW MONUMENTS WERE SET                                  WATER FEATURES
                                                                                                                                                                                       #643




                                                                                                                                                                                                                                                                                                                                                                                                    NAVAL FACILITIES ENGINEERING COMMAND SOUTHEAST
       UTILIZING A TOPCON GR5 GPS RECEIVER
       ON THE EARL DUDLEY RTK NETWORK                          LAT       LATITUDE
                                                               LONG      LONGITUDE




                                                                                                                                                                                                                                                                                                                                                                                                                                                      P-240 WESTERN MANEUVER AREA
       6.) GRID TO GROUND SCALE FACTOR =
       1.00002869; CONVERGENCE ANGLE =

       CORNER OF SECTION 35, TOWNSHIP 7                                                                                                                                                                                   PARCEL 4
       SOUTH, RANGE 17 WEST, NORTHING
       328506.11, EASTING 722177.76                                                                               SURVEY DESCRIPTION FOR PARCEL 5:
       7.) THIS IS A CLASS "B" SURVEY                   DATE OF FIELD SURVEY :
                                                                                                                                                                                                                          RICHARD D. BURGE,
                                                                                                                                                                                                                          RUTH BURGE AND LEO R. BURGE,
                                                                                                                                                                                                                                                                                                                                                           PARCEL 33B




                                                                                                                                                                                                                                                                                                                                                                                                                                                            BOUNDARY SURVEY
                                                                                                                  That portion of Lot 6 of Section 23, lying southeast of                                                                                                                                                                                   HUTCHINSON
                                                                                                                  the right-of-way of Highway 11, Township 7 South,                                                       BOOK BB152, PAGE 568
       8.) CD PROVIDED TO NAVFAC SE WITH                OCTOBER 2014 THROUGH SEPTEMBER 24, 2015                                                                                                                                                                                                                                                             ISLAND MINING
       PHOTOGRAPHS OF ALL MONUMENTS                                                                               Range 17 West, Hancock County, Mississippi, and                                                                                                                                                                                           CORP., BOOK
       FOUND OR SET                                                                                               being more particularly described as follows:                                                                                                                                                                                             2012, PAGE 9290
       9.) THIS SURVEY AND PLAT IS NOT VALID                                                                          BEGINNING at a concrete monument found at the
       WITHOUT ORIGINAL SIGNATURE AND                   SWORN CHAIN CARRIERS                                      southeast corner of said Lot 6 of Section 23, also being
       RAISED SEAL.
                                                        DILLON MCBRIDE, CHANCE CAMPBELL, TYLER MOORE,
                                                                                                                  the southeast corner of said Section 23, Township 7
       10.) THIS SURVEY MAP IS ACCOMPANIED              JORDAN ROBERTS AND PRESTON EMMONS                         South, Range 17 West, Hancock County, Mississippi,
       BY A SURVEY REPORT AND THE SURVEY IS                                                                       said monument having the following state plane
       A PART THEREOF AND NOT COMPLETE                                                                            coordinates (MS EAST zone, NAD83 in feet): Northing
       WITHOUT IT.                                                                                                333783.82, Easting 722299.89; thence along the south
       11.) MAP CLOSURE:                                                CROSBY SURVEYING                          line of said Lot 6 of Section 23, also being the north line
            1' IN 304,731.6'                                                                                      of property of Richard D. Burge, Ruth Burge and Leo R.
                                                                        PROFESSIONAL LAND SURVEYING               Burge as per deed book BB152 on page 568,
                                                                        716 LIVE OAK DRIVE
                                                                                                                                                                                              THE SOUTH LINE OF
                                                                        BILOXI, MISSISSIPPI 39532                 water on the southeast right-of-way of Highway 11,                          THE NORTH 1/2 OF
                                                                        PHONE: 228-234-1649                       having a right-of-way width of 150.00' as per Highway                       LOTS 1 AND 2,
                                                                                                                  plans for U.S. Route No. 11, dated April 1941, Work                         SECTION 26
                                                                        EMAIL: cliffordcrosby@cableone.net
                                                                                                                  Order #1553; thence along said southeast right-of-way

                                                                                                                  set in standing water on the east line of said Lot 6 of                                                                                           MON. FOUND #6744
                                                                       NOTE:                                      Section 23, also being the west line of property of                                  PARCEL 3A                                                    CONCRETE MONUMENT FOUND
SURVEYOR'S CERTIFICATE:                                                                                           Hutchinson Island Mining Corp. as per deed book 2012
                                                                       THIS SURVEY AND PLAT IS NOT VALID
THIS IS TO CERTIFY THAT THIS MAP OR PLAT AND THE SURVEY ON
                                                                       WITHOUT ORIGINAL SIGNATURE AND             on page 9290; thence along said east and west lines,                                 BURGE, ELEANOR R. ETAL, BOOK
                                                                       RAISED SEAL.                                                                                                                    229, PAGE 698
WHICH IT IS BASED WERE MADE IN ACCORDANCE WITH THE MINIMUM
LAND SURVEYING REQUIREMENTS FOR THE STATE OF MISSISSIPPI AND                                                      containing 67,086.92 square feet or 1.540 acres.
THAT ALL MEASUREMENTS AND DATA SHOWN HEREON ARE TRUE AND                                                          Herein described bearings are based on state plane
CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.                                                                   grid north. Herein described property being a portion
                                                                                                                  of that property as described in deed book 2013 on
                                                                                                                  page 11429 of the land records of Hancock County,
______________________________________                                                                            Mississippi and being designated as county parcel
CLIFFORD A. CROSBY, MS P.L.S. NO. 2539                                                                            number 096-0-23-001.000.
SEPTEMBER 24, 2015
DATE FIELD WORK COMPLETED
                                                                                                                                                                                                                                                                                                                                                                                                                                                     V103
      Case 1:19-cv-00575-LG-RHW Document 1-7 Filed 09/13/19 Page 1 of 1



                                         SCHEDULE E
                                       ESTATE TAKEN
The estate taken in the property described in Schedule C is fee simple absolute.
      Case 1:19-cv-00575-LG-RHW Document 1-8 Filed 09/13/19 Page 1 of 1



                                        SCHEDULE F

                         ESTIMATE OF JUST COMPENSATION

The estimated just compensation for the property being taken is $2,300.00.
      Case 1:19-cv-00575-LG-RHW Document 1-9 Filed 09/13/19 Page 1 of 1



                                        SCHEDULE G
                                    INTERESTED PARTIES
Names and addresses of parties who have or may claim an interest in the parcels are as follows:


                   Party                                    Record Reference
 Atlantic Coast Conservancy, Inc.              Warranty Deed, recorded December 29,
 72 South Main Street                          2015, in Book 2015, Page 14067 of
 Jasper, Georgia 30143                         Hancock County Records

 Hancock County, Mississippi
 Tax Assessor
                                               Taxing Authority
 854 Highway 90, Suite C
 Bay St. Louis, Mississippi 39520
